                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JACKSON NDUNGU,
                                                   : CIVIL ACTION NO. 4:20-CV-2268
              Petitioner,                          : (JUDGE MARIANI)
                                                   : (Magistrate Judge Arbuckle)
             v.

WARDEN CLAIR DOLL,

              Respondent.

                                           ORDER

      AND NOW, THIS /-;}.      i,., DAY OF MAY 2021, upon review of Magistrate Judge
William I. Arbuckle's Report and Recommendation (''R&R) (Doc. 12) for clear error or

manifest injustice, IT IS HEREBY ORDERED THAT:

   1. The R&R (Doc. 12) is ADOPTED for the reasons set forth therein;

   2. The Petition (Doc. 1) is DENIED WITHOUT PREJUDICE;

   3. There is no basis for the issuance of a Certificate of Appealability;

   4. The Clerk of Court is directed to CLOSE THIS CASE.
